Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20       PageID.746     Page 1 of 24




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 Fawzi Zaya,
                             Petitioner,
                                             Case No. 20-10921
 v.
                                             Judith E. Levy
 Rebecca Adducci, et al.,                    United States District Judge

                                             Mag. Judge Anthony P. Patti
                           Respondents.

 ________________________________/

          OPINION AND ORDER EXTENDING TEMPORARY
                   RESTRAINING ORDER [9]

      On April 18, 2020, the Court issued an order granting a temporary

restraining order and requiring Petitioner Fawzi Zaya’s immediate

release from Immigration and Customs Enforcement (ICE) Custody.

(ECF No. 9.) The TRO is set to expire on April 30, 2020, at 6:30pm EST.

(Id. at PageID.679.) The Court ordered Respondent Adducci1 to show


      1  Petitioner initially named as Respondents: Rebecca Adducci, the Detroit
District Director of United States Immigration and Customs Enforcement; Matthew
Albence, Deputy Director of ICE; Kevin McAleenan, Secretary of the United States
Department of Homeland Security; and William Barr, Attorney General of the United
States. In its April 18, 2020 Order, the Court found that it had jurisdiction under 28
U.S.C. § 2241. (ECF No. 9, PageID.665.) Only Respondent Adducci is a proper
respondent for Petitioner’s petition for habeas corpus. (Id.)
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20           PageID.747     Page 2 of 24




cause why the TRO should not be converted to a preliminary injunction.

(Id.) On April 23, 2020, Respondent filed a response to the Court’s order

to show cause. (ECF No. 10.) On April 19, 2020, Petitioner filed his reply.2

(ECF No. 11.) The Court now extends the TRO by fourteen days, during

which time Respondent must show cause as to whether certain additional

precautionary measures are feasible and in place.

   I.       Factual Background

        Petitioner Fawzi Zaya is a forty-two-year-old citizen of Iraq. (ECF

No. 7-1, PageID.509.) He has lived in the United States since March 1982.

(ECF No. 1, PageID.21.) On December 19, 1997, Petitioner was convicted

of Delivery over 50 Grams of Cocaine. (ECF No. 7-1, PageID.509.)

Petitioner has also been convicted of domestic violence. (ECF No. 10,

PageID.684.) On January 17, 2008, Petitioner was convicted of Second-

Degree Murder. (ECF No. 7-1, PageID.509.) Upon Petitioner’s parole

from the Michigan Department of Corrections, ICE took him into custody



        Despite having six days in which to prepare a reply to Respondent’s well-
        2

drafted and thorough twenty-seven-page response and accompanying exhibits,
Petitioner filed a three-and-a-half-page reply in which he cites no legal authority.
(ECF No. 11.) Given the significance of the issues presented by this case and the
seriousness of Petitioner’s constitutional claims, particularly as they relate to the
high risk to Petitioner’s health and life, the Court did not find this reply helpful to its
consideration of his claims.

                                            2
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.748   Page 3 of 24




pursuant to 8 U.S.C. § 1231(a)(2). (Id.) Petitioner has been detained at

the Calhoun County Correctional Facility (CCCF) since March 24, 2020.

(Id.)

        Petitioner has a number of serious health conditions which place

him at increased risk of serious complication or death from a COVID-19

infection. Petitioner is obese. (ECF No. 10, PageID.685.) He suffers from

high blood pressure, diabetes, asthma, and neurological problems. (ECF

No. 2-2, PageID.247.) He also suffers from neural foraminal stenosis, a

kind of spinal stenosis requiring the use of a wheelchair and a TENS

(transcutaneous electrical nerve stimulation) unit. (Id.) Petitioner also

has gout. (Id.) Respondent alleges that Petitioner has exaggerated his

health conditions. (ECF No. 10, PageID.685.) But Respondent does not

contest that Petitioner is obese and suffers from high blood pressure,

diabetes, and asthma, each of which places him at heightened risk of

severe illness and/or death from COVID-19. (Id.)

        On April 13, 2020, Petitioner filed both a Petition for Writ of Habeas

Corpus (ECF No. 1) and an Emergency Motion for Temporary

Restraining Order (ECF No. 2.) The case was assigned to the Honorable

Bernard A. Friedman. On April 13, 2020, the undersigned accepted


                                       3
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.749   Page 4 of 24




reassignment of this case as a companion to Case No. 20-10829, Malam

v. Adducci. Both cases involve Petitioners with serious underlying health

conditions challenging on Fifth Amendment grounds their continued

confinement at the Calhoun County Correctional Facility in light of the

risks posed by the COVID-19 pandemic. The Court granted Petitioner’s

motion on April 18, 2020. (ECF No. 9.)

      Because the Court finds that combined with the current increased

precautions, some additional measures may be sufficient to rebut the

necessity of a preliminary injunction, the Court now extends its

temporary restraining order by fourteen days to allow Respondent to

show cause as to the feasibility and implementation of such precautions.

      II. Legal Standard

      In determining whether to grant a preliminary injunction, courts

evaluate four factors: 1) whether the movant has a strong likelihood of

success on the merits; 2) whether the movant would suffer irreparable

injury absent an injunction; 3) whether granting the injunction would

cause substantial harm to others; and 4) whether the public interest

would be served by granting the injunction. Northeast Ohio Coal. For

Homeless and Serv. Emps. Intern. Union, Local 1199 v. Blackwell, 467


                                      4
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.750   Page 5 of 24




F.3d 999, 1009 (6th Cir. 2006). These four factors “are not prerequisites

that must be met but are interrelated considerations that must be

balanced together. For example, the probability of success that must be

demonstrated is inversely proportional to the amount of irreparable

injury the movants will suffer absent the stay.” Id. (internal quotations

omitted). “[P]reliminary injunctions are extraordinary and drastic

remedies [] never awarded as of right.” Am. Civil Liberties Union Fund

of Michigan v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015).

      In the alternative, a court may extend a temporary restraining

order for good cause. Federal Rule of Civil Procedure 65(b)(2) provides

that a temporary restraining order “expires at the time after entry—not

to exceed 14 days—that the court sets, unless before that time the court,

for good cause, extends it for a like period or the adverse party consents

to a longer extension. The reasons for an extension must be entered in

the record.” Accordingly, if the Court finds good cause, it may extend the

temporary restraining order for up to fourteen days.

      The Court finds that determining the feasibility of additional

precautionary measures and allowing Respondent to implement them

constitutes good cause for extending the temporary restraining order.


                                      5
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.751   Page 6 of 24




      III. Analysis

      The Court granted emergency injunctive relief because, based on

the Court’s initial review of the record, Petitioner had shown: a high

likelihood of irreparable injury absent an injunction, both in the form of

substantial risk to his health and life from COVID-19 and due to his

alleged constitutional violations (ECF No. 9, PageID.668–673); a strong

likelihood of success on the merits with respect to both the objective and

subjective components of a deliberate indifference claim (Id. at

PageID.673–676); and that the balance of equities and public interest

favored his immediate release (Id. at PageID.676–678). Specifically, the

Court found that “[t]he evidence strongly suggests that release is the only

justifiable option consistent with public health principles.” (ECF No. 9,

PageID.673.)

      Respondent Adducci now argues that 1) because there has not been

a confirmed case of COVID-19 among detainees at the Calhoun County

Correctional Facility, Petitioner cannot show that irreparable injury is

imminent, rendering injunctive relief inappropriate (ECF No. 10,

PageID.696); 2) Petitioner cannot demonstrated a likelihood of success

on the merits because he cannot show that Respondent has been


                                      6
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.752   Page 7 of 24




deliberately indifferent “given the comprehensive measures that ICE and

staff at Calhoun have taken to prevent the introduction and potential

spread of COVID-19” (Id. at PageID.698); and 3) the public interest

favors denying injunctive relief because Petitioner is both a danger to the

community and a flight risk (Id. at PageID.705).

      Since the Court first addressed the COVID-19 pandemic as it

pertains to the constitutionality of continued detention at the Calhoun

County Correctional Facility, see Malam v. Adducci, Case No. 20-10829,

2020 WL 1672662 (E.D. Mich. Apr. 6, 2020), Respondent has taken

important steps at the CCCF to reduce the risk of infection to detainees

and staff alike. Additionally, Respondent persuasively argues that the

public interest favors Petitioner’s continued detention in light of his

significant criminal history. Accordingly, the Court finds that the

implementation of additional precautions would warrant denying a

preliminary injunction.

      A. Testing of all staff and detainees is needed to confirm that
         there are no cases of COVID-19 at the Calhoun County
         Correctional Facility and to protect Petitioner from a
         high risk of infection.




                                      7
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.753   Page 8 of 24




      Respondent insists that Petitioner cannot demonstrate a risk of

irreparable injury unless and until there is a confirmed case of COVID-

19 at the Calhoun County Correctional Facility. However, unless and

until the Calhoun County Correctional Facility tests all staff and

detainees, the risk of irreparable injury to Petitioner will remain high.

      Respondent cites to Helling v. Mckinney for the proposition that

Petitioner only faces irreparable injury if that injury is “sufficiently

imminent.” (ECF No. 10, PageID.693 (citing 509 U.S. 25, 33-34 (1993).)

In Helling, a prisoner challenged, on Eighth Amendment grounds, his

involuntary exposure to secondhand smoke from a cellmate who smoked

cigarettes. 509 U.S. at 28. The Court, in finding the prisoner to have

properly stated a claim for relief, held that “[w]e have great difficulty

agreeing that prison authorities may not be deliberately indifferent to an

inmate's current health problems but may ignore a condition of

confinement that is sure or very likely to cause serious illness and

needless suffering the next week or month or year.” Id. at 33.

      Respondent would read Helling narrowly:

      The salient point in Helling as it relates to asserting claims
      based on communicable diseases like COVID-19, is that
      inmates can challenge “exposure” to a disease even if they
      may not have actually contracted it. Helling, 509 U.S. at 33.
                                      8
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.754   Page 9 of 24




      Helling does not stand for the proposition that detainees can
      challenge the potential that they may be exposed, as Zaya
      asserts. Nor does Helling suggest that a detainee can
      challenge potential exposure that would differ little from the
      exposure if released into the general public.

(ECF No. 10, PageID.693.) But Respondent’s narrow reading is not

supported by Helling itself.

      The Helling Court cited favorably to Gates v. Collier, a Fifth Circuit

opinion addressing when the risk of future injury was sufficient to state

an Eighth Amendment claim. 509 U.S. at 34. In Gates, the court held that

a prison’s insufficient inventory of firefighting equipment constituted an

Eighth Amendment violation. 501 F.2d 1291 (5th Cir. 1974). The court

noted that “[a]t most camps there is a lack of adequate firefighting

equipment making it, as stated by the Penitentiary Superintendent,

‘almost impossible to put out a fire at [the detention facility] with the

present water system and the present fire-fighting equipment.’” 501 F.2d

1291, 1301 (5th Cir. 1974). It would verge on the absurd to suggest that

a prisoner would have needed to wait for a fire to break out in the facility

prior to being able to allege irreparable injury. Instead, the Gates court

recognized that the risk of fire itself was enough.



                                      9
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.755    Page 10 of 24




      So too here. COVID-19 does not respect prison walls. The raging

global pandemic outside of Calhoun County Correctional Facility poses a

serious risk to those inside.

      The number COVID-19 cases in detention facilities—both ICE and

otherwise—nationwide demonstrates the stark reality that communal

confinement, even with the precautions Respondent has employed,

creates a significant risk of COVID-19 infection. Although the serious

outbreak at the Cook County Jail—now recognized as the single greatest

source of COVID-19 infections in the United States, see Timothy

Williams & Danielle Ivory, Chicago’s Jail Is Top U.S. Hot Spot as Virus

Spreads       Behind      Bars,     NY      Times       (Apr.       8,    2020),

nytimes.com/2020/04/08/us/coronavirus-cook-county-jail-chicago.html—

does not directly increase the risk to Petitioner, it shows how a pandemic

can sweep into communal detention environments despite precautionary

measures being taken prior to any confirmed cases. See Sheriff Dart

Expands Precautionary Measures for COVID-19 at Cook County

Department of Corrections, Cook County Sheriff’s Office (Mar. 12, 2020),

https://www.cookcountysheriff.org/sheriff-dart-expands-

precautionarymeasures-for-covid-19-at-cook-county-department-of-


                                      10
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20    PageID.756     Page 11 of 24




corrections (noting significant precautionary measures similar to those

at Calhoun County Correctional Facility); Update on Efforts to Reduce

Population at Cook County Jail and Ongoing Precautions to Prevent

COVID-19,      Cook     County     Sheriff’s   Office     (Mar.      18,    2020),

https://www.cookcountysheriff.org/update-on-efforts-to

reducepopulation-at-cook-county-jail-and-ongoing-precautions-to-

preventcovid-19 (noting expansion of precautionary measures). Despite

precautionary measures, cases of COVID-19 among inmates in the Cook

County Jail exploded from two to 167 in eight days. (ECF No. 29,

PageID.635.) On April 1, 2020, the Rikers Island jail complex’s chief

physician acknowledged that “infections are soaring” despite the facility’s

“following Centers for Disease Control and Prevention guidelines and

having moved mountains to protect our patients.” Miranda Bryant,

Coronavirus Spread at Rikers is a ‘Public Health Disaster’, Says Jail’s

Top        Doctor,       The       Guardian        (Apr.          1,        2020),

https://www.theguardian.com/us-news/2020/apr/01/rikers-island-

jailcoronavirus-public-health-disaster. As of mid-April, the nationwide

curve of COVID-19 infections among Federal Bureau of Prison inmates

shows no sign of flattening, again despite significant precautionary


                                      11
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20    PageID.757     Page 12 of 24




measures. See Walter Pavlo, Federal Bureau of Prisons Institutions Not

Showing Any Signs of “Flattening Curve,” Forbes (Apr. 15, 2020),

https://www.forbes.com/sites/walterpavlo/2020/04/15/federal-bureau-

ofprisons-institutions-not-showing-any-signs-of-

flatteningcurve/#46f2999f54dd. ICE facilities have also seen a rise of

COVID-19 cases despite the precautionary measures to which

Respondent points: of the 705 total detainees tested as of April 28, 2020,

425 detainees across thirty-three detention facilities tested positive. ICE

Guidance on COVID-19, United States Immigration and Customs

Enforcement           (last      updated         April           28,        2020),

https://www.ice.gov/coronavirus. Thirty-six detention center employees

have similarly tested positive. Id.

      Additionally,    COVID-19       can   spread     through    asymptomatic

transmission. Of the 3,277 inmates who tested positive for COVID-19 in

Arkansas, North Carolina, Ohio and Virginia, ninety-six percent were

asymptomatic. Linda So & Grant Smith, In four U.S. state prisons, nearly

3,300 inmates test positive for coronavirus -- 96% without symptoms,

Reuters (Apr. 25, 2020), https://www.reuters.com/article/us-health-

coronavirus-prisons-testing-in/in-four-u-s-state-prisons-nearly-3300-


                                       12
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.758   Page 13 of 24




inmates-test-positive-for-coronavirus-96-without-symptoms-

idUSKCN2270RX.

      These observations led the Court to hold in its April 18, 2020 order

that “in the face of a deadly pandemic with no vaccine, no cure, limited

testing capacity, and the ability to spread quickly through asymptomatic

human vectors, a ‘generalized risk’ is a ‘substantial risk’ of catching the

COVID-19 virus for any group of human beings in highly confined

conditions, such as Petitioner within the CCCF facility.” (ECF No. 10,

PageID.668–669 (internal citations omitted).) Petitioner need not await

an outbreak of COVID-19 at Calhoun County Correctional Facility in

order for this Court to find that he faces a high risk of infection absent

proper precautions.

      The Court commends Respondent and ICE for taking what

precautions they have, but without additional precautions, communal

confinement for Petitioner under present conditions at the Calhoun

County Correctional Facility creates a risk of exposure sufficient under

Helling to state a claim and constitute irreparable injury. Respondent

provides, in the declaration of James Jacobs, Assistant Field Office

Director with the Detroit Field Office of Enforcement and Removal


                                      13
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.759   Page 14 of 24




Operations, a list of screening measures used by the Calhoun County

Correctional Facility to prevent COVID-19’s entry into the facility. (ECF

No. 10-10, PageID.731.) These include:

          [D]uring intake medical screenings, detainees are
      assessed for fever and respiratory illness, their body
      temperature is taken, they are asked to confirm if they have
      had close contact with a person with laboratory-confirmed
      COVID-19 in the past 14 days, and whether they have
      traveled from or through area(s) with sustained community
      transmission in the past two weeks. (Id. at PageID.732.)

          Staff interacting with a symptomatic detainee are also
      required to wear personal protective equipment. (Id. at
      PageID.733.)

           Calhoun County is screening all staff and vendors when
      they enter the facility including body temperatures. In
      addition to being turned away, staff who screen positive are
      directed to their personal physician. (Id. at PageID.734.)

      Public health evidence demonstrates that these screening

measures, with an emphasis on symptoms, are insufficient to adequately

reduce the risk of irreparable injury to detainees with a heightened risk

of severe illness and death from COVID-19. Screening for symptoms will

do nothing to prevent asymptomatic transmission. CDC testing

priorities, on which Respondent relies, have expanded to encompass the


                                      14
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.760    Page 15 of 24




testing of all staff: the latest iteration of testing priorities includes

“[p]ersons without symptoms who are prioritized by health departments

or clinicians, for any reason, including but not limited to: public health

monitoring, sentinel surveillance, or screening of other asymptomatic

individuals according to state and local plans.” Evaluating and Testing

Persons for Coronavirus Disease 2019 (COVID-19), Centers for Disease

Control     and     Prevention     (last    updated      Apr.       27,   2020),

https://www.cdc.gov/coronavirus/2019-nCoV/hcp/clinical-criteria.html.

Here in Michigan, the Michigan Department of Health and Human

Services prioritizes testing of all workers still reporting in person,

regardless of whether they are displaying symptoms. MDHHS Launches

Large-scale, Volunteer Contact Tracing Effort; Expands Testing Criteria

to Include Any Worker Still Reporting in Person, Michigan.gov (Apr. 20,

2020),         https://www.michigan.gov/coronavirus/0,9753,7-406-98158-

526523--,00.html. Petitioner’s reasonable safety demands the testing of

all Calhoun County Correctional Facility staff and detainees to ensure

that there are in fact no infections within the detention center.

      To date, ICE has only tested 995 detainees nationwide. ICE

Guidance on COVID-19, U.S. Customs and Immigration Enforcement


                                      15
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.761   Page 16 of 24




(last updated Apr. 29, 2020). At the Calhoun County Correctional

Facility, “only detainees that are displaying symptoms will be

tested.” (ECF No. 10-10, PageID.733.) In order for Respondent to

sufficiently reduce the risk of irreparable injury to Petitioner—because

of Petitioner’s heightened risk of severe illness and death—Respondent,

ICE, and the Calhoun County Correctional Facility would need to provide

COVID-19 testing to all staff and detainees. Accordingly, Respondent is

ordered to show cause, in writing of no more than ten pages, by May 7,

2020, as to whether testing of all staff and detainees is both feasible and

in place at the Calhoun County Correctional Facility. Petitioner may

respond, in writing of no more than ten pages, by May 11, 2020. The

Court will extend the temporary restraining order by fourteen days to

allow the Court to evaluate Respondent’s response.

      B. Without mandatory masks for all detainees and staff and
         guaranteed individual housing for Petitioner, Petitioner
         could continue to show a likelihood of success on the
         merits.

      Respondent’s second argument—that although ICE has not taken

as many precautions as it might have, it has done enough—pleads

practicality, but it continues to fail constitutional scrutiny. The Supreme


                                      16
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.762   Page 17 of 24




Court held in Farmer v. Brennan that “prison officials who actually knew

of a substantial risk to inmate health or safety may be found free from

liability if they responded reasonably to the risk, even if the harm

ultimately was not averted.” 511 U.S. 825, 844 (1994). Key to this

analysis is whether Respondent has acted reasonably. Although the

Court notes that the precautions taken at the Calhoun County

Correctional Facility are important, they do not yet go far enough to be a

reasonable response to a global pandemic with respect to detainees at

heightened risk of severe illness and death from COVID-19.

      Respondent cites to Brown v. Harris for the proposition that the

precautions taken at Calhoun County Correctional Facility do not need

to eliminate all possibility of transmission in order to be deemed

reasonable. 240 F.3d 383, 390 (4th Cir. 2001). But as Brown explained,

“In determining the substantiality of the risk that [a respondent] knew,

and the reasonableness of [their] response to it, we must consider

everything that [they were] told and observed.” At the time of this Court’s

first decision regarding civil detention in light of COVID-19, thirteen ICE

detainees and seven detention center employees had tested positive.

Malam, 2020 WL 1672662 at *7 (noting statistics as of April 4, 2020). As


                                      17
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20    PageID.763   Page 18 of 24




of April 28, 2020, despite precautionary measures, 449 detainees and

thirty-six detention center employees have tested positive. ICE Guidance

on COVID-19, United States Immigration and Customs Enforcement

(last updated April 28, 2020), Respondent has observed that the number

of ICE detainees with COVID-19 has increased exponentially, with a

doubling rate of approximately five days.

      In response to this trend, Respondent has implemented a number

of   important    precautionary    measures     at     the   Calhoun    County

Correctional Facility. In addition to the screening measures described

above,

         Calhoun County provides education on COVID-19 to staff
          and detainees. (ECF No. 10-10, PageID.735.)

       Hand washing stations are available in all areas of the
        housing units, including within cells, for detainees to wash
        their hands. Detainees are issued and have continual
        access to bars of soap. A new bar of soap is provided upon
        request. The soap provided is antibacterial and in adequate
        supply. (Id.)

       Calhoun County provides staff with disinfectants, hand
        sanitizer, soap, masks, gloves, gowns, and eye protection.
        (Id.)

       All detainees have been educated on social distancing. (Id.)


                                      18
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.764   Page 19 of 24




      In crafting this response, “Respondent tracked recommendations

from the CDC, the nation’s health protection agency” and “convened a

working group between medical professionals, disease control specialists,

detention experts, and field operators to identify additional enhanced

steps to minimize the spread of the virus.” (ECF No. 10, PageID.700.)

And yet, according to Respondent, only “[t]hose detainees who present

symptoms compatible with COVID-19 are required to wear a mask.”

(ECF No. 10-10, PageID.733.) Additionally, staff are “encouraged” but

not required “to wear a cloth face mask at all times.” (Id. at PageID.736.)

“[M]any [but not all] detainees have cells to themselves.” (Id.)

      The Court finds that with respect to Petitioner, these precautions

do not go far enough to constitute a reasonable response to COVID-19.

CDC guidance for correctional facilities and ICE’s Pandemic Response

Requirements do not address specific precautionary measures for

detainees with underlying health conditions, such as Petitioner. (ECF

No. 7-2; ECF No. 7-5). CDC Guidance only recommends that “[i]f the

number of confirmed cases exceeds the number of individual medical

isolation spaces available in the facility, be especially mindful of cases

who are at higher risk of severe illness from COVID-19.” (ECF No. 7-2,


                                      19
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.765   Page 20 of 24




PageID.529.) And ICE guidance contemplates the release of high-risk

detainees:

      “Upon being informed of a detainee who may potentially be at
      higher risk for serious illness from exposure to COVID-19,
      ERO will review the case to determine whether continued
      detention is appropriate. ICE will make such custody
      determinations on a case-by-case basis, pursuant to the
      applicable legal standards, with due consideration of the
      public health considerations implicated.”

(ECF No. 7-5, PageID.562.) By contrast, each piece of public health

evidence on which the Court relied in granting a temporary restraining

order focused on the needs of detainees with heightened risk of severe

illness and/or death. (ECF No. 9, PageID.669–673.)

      In light of Petitioner’s underlying health conditions, the public

health evidence available, and the exponential growth of COVID-19

infections within ICE detention centers, a reasonable response would

include, at minimum, the following additional precautions:

            Mandatory face masks for all detainees and staff

          Guaranteed individual housing for Petitioner should he
      return to CCCF

Accordingly, Respondent is ordered to show cause, in writing of no more

than ten pages, by May 7, 2020, as to whether these precautionary

                                      20
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.766   Page 21 of 24




measures are both feasible and in place at the Calhoun County

Correctional Facility. Petitioner may respond, in writing of no more than

ten pages, by May 11, 2020. The Court will extend the temporary

restraining order by fourteen days to allow the Court to evaluate

Respondent’s response.

      C. If the Calhoun County Correctional Facility can provide
         additional precautionary measures, the public interest
         would favor Petitioner’s continued detention.

      In granting a temporary restraining order, the Court noted that

“Respondent does not argue that Petitioner would either be a danger to

his community or a flight risk.” (ECF No. 9, PageID.678.) Respondent

now argues that Petitioner is both. (ECF No. 10, PageID.705.)

      8 U.S.C. § 1231(a)(2) reflects Congress’ intent that individuals with

serious criminal histories be detained pending removal proceedings. As

Respondent documents, Petitioner has a lengthy criminal history. Two of

Petitioner’s convictions, one for domestic violence and one for second-

degree murder occurring during an armed robbery, involve violence.

(ECF No. 10, PageID.684–685.) Additionally, “while in prison,

[Petitioner] had multiple misconduct violations including several for




                                      21
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.767   Page 22 of 24




possession of stolen property, refusing to take a drug test, and

threatening behavior.” (Id. at PageID.685.)

      Petitioner is also a flight risk. Respondent notes that Petitioner

“has fled the state at least twice before to avoid conviction” and “has also

failed to appear for a probation hearing resulting in a warrant for his

arrest.” (Id. at PageID.705.) Petitioner “has also violated probation

several times, even while on a tether.” (Id.)

      Petitioner does not address these arguments in his reply. (ECF No.

11.) Accordingly, the Court finds that the public has an interest in

Petitioner’s continued detention because he is a danger to the community

and a flight risk.

      Nonetheless, the Court finds that public health provides a

countervailing interest against which the Court must balance

Petitioner’s danger and risk of flight. Protecting public health and safety

is in the public interest. See Neinast v. Bd. Of Trustees, 346 F.3d 585, 592

(6th Cir. 2003) (recognizing public health and safety as legitimate

government interests).

      The Court finds that absent testing, mandatory personal protective

equipment, and individual housing for Petitioner, the public’s interest in


                                      22
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.768   Page 23 of 24




public health in the midst of a global pandemic takes precedence over the

public’s interest in Petitioner’s continued detention. Accordingly,

Respondent is ordered to show cause, in writing of no more than ten

pages, by May 7, 2020, whether each of the above precautionary

measures is feasible and in place at the Calhoun County Correctional

Facility. Petitioner may respond, in writing of no more than ten pages,

by May 11, 2020. The Court will extend the temporary restraining order

by fourteen days to allow the Court to evaluate Respondent’s response.

      IV.   Conclusion

      For the reasons stated above, the Court EXTENDS its April 18,

2020 temporary restraining order by fourteen days. The temporary

restraining order will expire at 6:30PM EST on May 14, 2020.

      Respondent is ORDERED to show cause, in writing of no more

than ten pages, by May 7, 2020, as to whether the following

precautionary measures are feasible and have been implemented at the

Calhoun County Correctional facility: 1) COVID-19 testing of all staff and

detainees; 2) mandatory personal protective equipment in the form of

masks for all staff and detainees; and 3) guaranteed individual housing




                                      23
Case 5:20-cv-10921-JEL-APP ECF No. 12 filed 04/30/20   PageID.769   Page 24 of 24




for Petitioner. Petitioner may respond, in writing of no more than ten

pages, by May 11, 2020.

      IT IS SO ORDERED.

Dated: April 30, 2020                      s/Judith E. Levy
Ann Arbor, Michigan                        JUDITH E. LEVY
                                           United States District Judge



                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 30, 2020.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      24
